349 S.E.2d 594 (1986)
318 N.C. 414
Linda C. ENSLEY
v.
NATIONWIDE MUTUAL INSURANCE CO.
No. 480P86.
Supreme Court of North Carolina.
October 7, 1986.
Carter & Kropelnicki, Asheville, for defendant.
McKeever, Edwards, Davis & Hays, Bryson City, for plaintiff.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of October 1986."